 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   ANTHONY NAVARRO,                                    Case No.: 18-cv-1725-WQH-WVG
11                                      Plaintiff,
                                                         ORDER
12   v.
13   GASLAMP TAVERN LLC d/b/a
     GASLAMP TAVERN, BAHYAG
14
     INC., and DOES 1-10, inclusive,
15                                   Defendants.
16
     HAYES, Judge:
17
           The matter before the Court is the review of the Report and Recommendation issued
18
     by United States Magistrate Judge William V. Gallo (ECF No. 36), pursuant to Plaintiff
19
     and Defendant Gaslamp Tavern LLC d/b/a Gaslamp Tavern’s Joint Motion of Dismissal
20
     Pursuant to Federal Rule of Civil Procedure 41(a)(1) (EFC No. 27), recommending that
21
     the Parties’ request that the above-captioned action be dismissed with prejudice as to all
22
     parties be granted.
23
           The duties of the district court in connection with a report and recommendation of a
24
     magistrate judge are set forth in Federal Rule of Civil Procedure 72(b) and 28 U.S.C. §
25
     636(b). The district judge must “make a de novo determination of those portions of the
26
     report . . . to which objection is made,” and “may accept, reject, or modify, in whole or in
27
     part, the findings or recommendations made by the magistrate.” 28 U.S.C. § 636(b). The
28

                                                     1
                                                                              18-cv-1725-WQH-WVG
 1   district court need not review de novo those portions of a Report and Recommendation to
 2   which neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir.
 3   2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)
 4   (“Neither the Constitution nor the [Federal Magistrates Act] requires a district judge to
 5   review, de novo, findings and recommendations that the parties themselves accept as
 6   correct.”).
 7         No party has filed an objection to the Report and Recommendation. The Court has
 8   reviewed the Report and Recommendation, the record, and the submissions of the Parties.
 9         IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 36) is
10   adopted in its entirety. The Joint Motion of Dismissal (ECF No. 27) is GRANTED. This
11   action is DISMISSED with prejudice as to all parties, including Does 1 through 10. Each
12   Party shall bear its own attorneys’ fees and costs.
13    Dated: September 4, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                            18-cv-1725-WQH-WVG
